Citation Nr: 9910209	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-02 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1996, from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran engaged in combat with the enemy.

3.  The veteran has been diagnosed with PTSD.


CONCLUSION OF LAW

PTSD was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The veteran contends that his currently diagnosed PTSD is 
related to his active service in Korea.  He specifically 
contends that he served as a wire communications repairman 
with the 4.2 inch mortar company of the 1st Marine Division.  
During this service he was required to seek out and repair 
communications wires which had been severed by enemy 
infiltrators or by indirect fire.  He has stated that these 
communications wires primarily ran between the forward 
observation posts, which were located at the front lines, or 
main line of resistance, and the company fire direction 
center, located where the mortars would be fired.  4.2 inch 
mortars have a relatively short range and would not likely be 
positioned far behind the front.

The Board also notes that the veteran filed a claim for 
service connection for a nervous disorder in August 1955, 
shortly after he left service.  This claim was denied by a 
rating decision of September 1955.

VA outpatient treatment clinic reports, dated between 
September 1995 and March 1996, show the veteran diagnosed 
with, and receiving treatment for PTSD.  He complained of 
depression, crying spells, flashbacks, and difficulty 
sleeping.  He reported that he leaves the television on when 
he goes to sleep because he is afraid of the dark.  The 
assessment was PTSD.

The report of a VA examination, conducted in July 1997, shows 
the veteran giving a history of having been under fire in 
Korea several times.  He stated that he was frightened for 
his life, and that he remembers two occasions especially 
well.  One occasion a fellow Marine, who he had been through 
training with, was killed, while they were trying to repair 
the wire.  He recalled that they were under an intense mortar 
bombardment.  He reported that his fear in Korea was so 
intense that he would have gladly sacrificed an arm or leg 
just to be out of that place.  He reported continuous 
flashbacks of this event.  On another occasion he was sent to 
replace another Marine, who presumably was killed repairing 
the wire.  He came under heavy mortar fire again and was 
almost killed.  He stated that he always thinks about this 
event trying to remember the name of the Marine he was going 
to replace, but he cannot recall the details and this very 
annoying to him.

He complained of chronic sleeping problems.  He stated that 
for the past 40 years he has not been able to get a good 
nights sleep.  He reported that he cannot fall asleep, and 
that he wakes up several times during the night.  His night 
sleep is restless.  He stated that he wakes up and peeks out 
of the window as if he is afraid that something might happen.  
He reported flashbacks, having to do with him seeing the 
Marine who was killed next to him in the mortar attack.  He 
also flashes pictures of him diving for cover in the rice 
paddies.  Loud sounds precipitate flashbacks and they are 
disturbing.  He reported that he is preoccupied with the 
Korean war, particularly obsessively trying to recall the 
name of the Marine who was killed.  He reported that he will 
have crying spells without provocation.  He reported that he 
is afraid of the dark, and that he startles easily and gets a 
scary feeling when he hears loud noises.

Mental status examination showed the veteran with some 
difficulty recalling events from every aspect of his life.  
His speech was coherent, relevant and goal directed.  He was 
moderately tense and restless during the interview.  His mood 
was somber.  There were no signs of psychomotor retardation 
or excitement.  He was free of hallucinatory experiences.  
Delusional ideas of any kind could not be elicited.  He 
reported that he was afraid of the dark, however, there was 
not any systematized phobia present.  His insight was intact, 
his judgement was not impaired.

The examiner stated that the veteran presented a number of 
symptoms that are related to PTSD.  He has unquestionable 
flashbacks, he startles easily, and he has difficulty 
sleeping, however, the examiner noted that there were not 
enough of these symptoms.  The examiner stated that although 
there were many undisputed symptoms of PTSD, the information 
furnished did not justify a diagnosis of PTSD.  The 
assessment was generalized anxiety disorder with PTSD 
symptoms.

VA outpatient treatment records, dated in August 1997, show 
the veteran evaluated for PTSD.  He complained of difficulty 
sleeping, flashbacks, poor memory, cognitive insufficiency, 
emotionally labile, depressed, and increased hyperstartle 
reaction.  The assessment given was PTSD, chronic, severe.

Service connection for post traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

38 U.S.C.A. § 5107 provides that when, after consideration of 
all evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.

The Board concludes that the veteran's statements regarding 
his service in Korea are credible.  It is highly likely that 
he would have come under enemy mortar and artillery barrages 
while repairing wire for the mortar unit.  

With regard to the medical evidence, the Board finds that 
there is an approximate balance of the evidence, in that on 
VA examination he was found to have PTSD symptomatology, but 
not enough for a diagnosis; however he has been consistently 
diagnosed with PTSD in VA outpatient treatment clinic 
records.  As noted above, 38 U.S.C.A. § 5107 provides that 
the benefit of the doubt will go to the veteran when such a 
situation exists.  The Board further concludes that the 
medical evidence of record has attributed the veteran's PTSD 
symptomatology to his Korean war service.


ORDER

Entitlement to service connection for PTSD is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

